DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed 07/16/2019, and claims priority to US Provisional 62/696,051, filed 07/10/2018.

This is a Non-Final First Office Action on the Merits.  Claims 1-20 are pending, and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings are objected to because of mismatched reference numbers.
	Application’s Specification assigns Reference No. 26 to “memory device” and Reference No. 28 to “front end module” (Spec. [0021], [0023]).  However, Figure 2 depicts “memory device” as “28” and “front end module” as “26”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 


Claim Objections
Claims 8 and 16 are objected to because of minor typographical informalities.
	Regarding Claim 8,
“[t]he method of claim 7, were the desirability factor includes…”
The “were”, in its plain meaning, is grammatically and functionally incompatible with the remaining claim language “the desirability facture includes”.  For purposes of examination, Examiner assumes Applicant intended to write “wherein”; Examiner interprets Claim 8 to read as:
“[t]he method of claim 7, [wherein] the desirability factor includes…”
	Regarding Claim 16,
“[t]he method of claim 15, were the desirability factor includes…”
The “were”, in its plain meaning, is grammatically and functionally incompatible with the remaining claim language “the desirability facture includes”.  For purposes of examination, Examiner assumes Applicant intended to write “wherein”; Examiner interprets Claim 8 to read as:
“[t]he method of claim 15, [wherein] the desirability factor includes…”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the Claims 9-16, “front end module” and “back end module”.
Step 1: “Module” is generic place holder nonce term.
Step 2: “Module” is modified by functional language.
“a front end module including instructions when executed by the one or more processors cause the one or more processors to receive trip request information for a trip from a passenger inputted via a user interface of a device”
“a back end module including instructions when executed by the one or more processors cause the one or more processors to receive a first bid from one of the MaaS provider systems in response to the trip request information, the first bid including a price for providing transportation services for the passenger based on the trip request information, and transmit the first bid to the MaaS provider systems that did not provide the first bid”
Step 3: “Module” is modified by sufficient structure, material, or acts for performing the claimed function.  Both “front end module” and “back end module” are modified by “a memory in communication with the one or more processors and storing”; “memory… storing” the “front end module” and “back end module” is sufficient structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter.
	Regarding Claims 1, 9, and 17, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claims 1, 9, 17 and their respective limitations are directed to one of the four statutory categories.  Claim 1 is directed to a process, Claim 9 a machine, and Claim 17 a manufacture.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 1, 9, and 17, the claim as a whole, recites what can be best described as “certain methods of organizing human activity”.  More specifically, using Claim 1 as an example, Claims 1, 9, and 17 recite
receiving trip request information for a trip from a passenger […]
receiving a first bid from one of the MaaS […] in response to the trip request information, the first bid including a price for providing transportation services for the passenger based on the trip request information; and
transmitting the first bid to the MaaS […] that did not provide the first bid
The limitations identified above, in a combination, would belong to at least the subgroupings of “marketing or sales activities”, “business relations”, or “managing interactions between people”.  These limitations recite the abstract ideas of soliciting user transport requests, allowing for providers to bid on the requests, and transmitting the bid information to other providers.  Therefore, they belong to “certain methods of organizing human activity”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
Claim 1
inputted via a user interface of a device
provider systems
provider systems
Claim 9
one or more processors
a memory in communication with the one or more processors and storing
a front end module including instructions when executed by the one or more processors cause the one or more processors to… inputted via a user interface of a device
a back end module including instructions when executed by the one or more processors cause the one or more processors to… provider systems… provider systems
Claim 17
A non-transitory computer-readable medium for soliciting at least one bid from Mobility as a Service ("MaaS") provider systems and including instructions that when executed by one or more processors cause the one or more processors to
inputted via a user interface of a device
provider systems
provider systems
As shown, these additional elements are generic computer components described in high generality (e.g., user interface of a device, provider system, processor, memory, module, instruction, non-transitory computer-readable medium, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 1, 9, and 17 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 1, 9, and 17 recite the general principles of soliciting user transport requests, allowing for providers to bid on the requests, and transmitting the bid information to other providers.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  The claimed subject matter is not patent eligible under 35 U.S.C. 101.

	Regarding Claims 2-8, 10-16, and 18-20, the claims and their respective limitations merely further narrow the abstract idea of Claims 1, 9, and 17.
Step 1:
Claims 2-8 are directed to a process.
Claims 10-16 are directed to a machine.
Claims 18-20 are directed to a manufacture.
Step 2A Prong 1: Claims 2-8, 10-16, and 18-20 further narrow the abstract idea of Claims 1, 9, and 17, and would therefore also fall into the same groupings of “certain methods of organizing human activity”, abstract idea, identified in Claims 1, 9, and 17 above.
Claims 2, 10, and 18 
Claims 3, 11, and 19 recite limitations further defining additional steps involving further transmission of the bids.
Claims 4 and 12 recite limitations further defining additional steps involving further dividing the trip into sub trips.  This is an abstract idea, dividing the trip into sub trips, under “marketing or sales activities”, “business relations”, or “managing interactions between people” as “certain methods of organizing human activity”.  On top of generic computing elements (e.g., provider systems, etc.) that implement (“apply it”) the abstract idea, Claims 4 and 12 do not recite additional elements that sufficiently integrate this abstract idea into a practical application.
Claims 5 and 13 recite limitations further defining the sub trips.
Claim 6 recites limitations further defining additional steps involving generating and transmitting an itinerary.  This is an abstract idea, generating and transmitting an itinerary, under “managing interactions between people” as “certain methods of organizing human activity”.  On top of generic computing elements (e.g., user interface on the device, etc.) that implement (“apply it”) the abstract idea, Claim 6 does not recite additional elements that sufficiently integrate this abstract idea into a practical application.
Claim 7 recites limitations further defining additional steps involving selecting a bid.  This is an abstract idea, selecting a bid, under “marketing or sales activities”, “business relations”, or “managing interactions between people” as “certain methods of organizing human activity”.  Claim 7 does not recite additional elements that sufficiently integrate this abstract idea into a practical application.
Claim 8 recites limitations further defining the desirability factor.
Claim 14 recites limitations further defining additional steps involving generating and transmitting an itinerary.  This is an abstract idea, generating and transmitting an itinerary, under “managing interactions between people” as “certain methods of organizing human 
Claim 15 recites limitations further defining additional steps involving selecting a bid.  This is an abstract idea, selecting a bid, under “marketing or sales activities”, “business relations”, or “managing interactions between people” as “certain methods of organizing human activity”.  Claim 15 does not recite additional elements that sufficiently integrate this abstract idea into a practical application.
Claim 16 recites limitations further defining the desirability factor.
Claim 20 recites limitations further defining additional steps involving further dividing the trip into sub trips.  This is an abstract idea, dividing the trip into sub trips, under “marketing or sales activities”, “business relations”, or “managing interactions between people” as “certain methods of organizing human activity”.  On top of generic computing elements (e.g., provider systems, etc.) that implement (“apply it”) the abstract idea, Claim 20 does not recite additional elements that sufficiently integrate this abstract idea into a practical application.
Step 2A Prong 2 and Step 2B: Claims 2-8, 10-16, and 18-20 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 1, 9, and 17.
Accordingly, Claims 2-8, 10-16, and 18-20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar (US Pat. App. Pub. No. US 20180053229 A1) in view of Jones (US Pat. App. Pub. No. US 20160104111 A1).
	Regarding Claim 1, “[a] method for soliciting at least one bid from Mobility as a Service ("MaaS") provider systems, the method comprising the steps of”,
	Bhatnagar teaches “receiving trip request information for a trip from a passenger inputted via a user interface of a device” (“…system receives information on desired rides from a User. In some receive information from a plurality of individual Users, and/or from a plurality of Communities. The information received by the system may comprise information about the ride itself, including but not limited to pick-up location and/or time, drop-off location and/or time, type or types of acceptable transportation, and other relevant data about the desired ride…” (Bhatnagar [0032]), “…present invention allows users to input their anticipated and intended rides…” (Bhatnagar [0013]), “…system may comprise a plurality of processors, a plurality of input devices, a plurality of displays, a first i/o device, a second i/o device (and it will be obvious to one of skill in the art that a plurality of i/o devices are possible)… input devices and displays may be used to control the system…” (Bhatnagar [0060]), and “…a plurality of input/out modules for communication with third-party transportation providers and/or with user devices…” (Bhatnagar [0026])).
	Bhatnagar teaches “receiving a first bid from one of the MaaS provider systems in response to the trip request information, the first bid including a price for providing transportation services for the passenger based on the trip request information; and” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
	Bhatnagar does not teach, but Jones teaches “transmitting the first bid to the MaaS provider systems that did not provide the first bid” (“…process of inviting the driver to bid and suggest pricing involves several considerations… Show the driver their potential for winning a load based on history of similar loads… Provide status information on competitors to encourage bidding, e.g., who is leading the bidding, for how long and at what bid…” (Jones [0264-0269])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Bhatnagar teaches transportation management allowing for users to input trip requests and interested parties to bid on such requests (Bhatnagar [Abstract]).  Jones teaches matching transportation service providers with transportation requesters through bidding (Jones [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Jones’ bidding system, more specifically competitive bidding where providers are aware of one another’s bids, onto Bhatnagar.  Jones aims to “create[…] a “network of networks” by which a shipper or other entity submitting the transportation request can obtain transportation services on a competitive bid basis by using a single contact” (Jones [0073]), and achieves this competitive bidding through “[p]rovid[ing] status information on competitors to encourage bidding” (Jones [0269]).  This would result in competitive prices for both the requesting user and competing providers.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, the claimed subject matter is obvious over Bhatnagar in view of Jones.
	Regarding Claim 9, “[a] system for soliciting at least one bid from Mobility as a Service ("MaaS") provider systems, the system comprising”, the claim and its limitations have the same technical features as that of Claim 1.
	Bhatnagar further teaches “one or more processors” (“…exemplary system configured to carry out the present invention, comprising a plurality of processors, a plurality of memories, a plurality of databases for storage of information related to transportation management…” (Bhatnagar [0026])).
	Bhatnagar further teaches “a memory in communication with the one or more processors and storing” (“…exemplary system configured to carry out the present invention, comprising a plurality of processors, a plurality of memories, a plurality of databases for storage of information related to transportation management…” (Bhatnagar [0026])).
	Bhatnagar further teaches “a front end module including instructions when executed by the one or more processors cause the one or more processors to” (“…various modules and/or functions described above may be implemented by computer-executable instructions, such as program modules, executed by a conventional computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Those skilled in the art will appreciate that the invention may be practiced with various computer system configurations, including hand-held wireless devices such as mobile phones or PDAs, interactive voice response systems, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like…” (Bhatnagar [0061])).
	Bhatnagar further teaches “a back end module including instructions when executed by the one or more processors cause the one or more processors to” (“…various modules and/or functions described above may be implemented by computer-executable instructions, such as program modules, executed by a conventional computer. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types. Those skilled in the art will appreciate that the invention may be practiced with various computer system configurations, including hand-held wireless devices such as mobile phones or PDAs, interactive voice response systems, multiprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe computers, and the like…” (Bhatnagar [0061])).
	Accordingly, the claimed subject matter is obvious over Bhatnagar in view of Jones.
	Regarding Claim 17, “[a] non-transitory computer-readable medium for soliciting at least one bid from Mobility as a Service ("MaaS") provider systems and including instructions that when executed by one or more processors cause the one or more processors to”, the claim and its limitations have the same technical features as that of Claim 1.
	Bhatnagar further teaches “[a] non-transitory computer-readable medium for soliciting at least one bid from Mobility as a Service ("MaaS") provider systems and including instructions that when executed by one or more processors cause the one or more processors to” (“…instructions stored in non-transitory computer-readable media, for community-based transportation management…” (Bhatnagar [0006]) and “…processing unit that executes commands and instructions may be a general purpose computer, but may utilize any of a wide variety of other technologies…” (Bhatnagar [0065])).
	Accordingly, the claimed subject matter is obvious over Bhatnagar in view of Jones.

	Regarding Claim 2, Bhatnagar and Jones teach the limitations of Claim 1.
	Bhatnagar further teaches “receiving a second bid from one of the other MaaS provider systems that did not provide the first bid, the second bid including a price for providing transportation services for the passenger based on the trip request information” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar and Jones.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, the claimed subject matter is obvious over Bhatnagar in view of Jones.
Regarding Claims 10 and 18, the claims and their respective limitations have the same technical features as that of Claim 2.  Accordingly, Claims 10 and 18 are rejected under a substantially similar analysis.

	Regarding Claim 3, Bhatnagar and Jones teach the limitations of Claim 2.
	Jones further teaches “transmitting the second bid to the MaaS provider systems that did not provide the second bid” (“…process of inviting the driver to bid and suggest pricing involves several considerations… Show the driver their potential for winning a load based on history of similar loads… Provide status information on competitors to encourage bidding, e.g., who is leading the bidding, for how long and at what bid…” (Jones [0264-0269])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar and Jones.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, the claimed subject matter is obvious over Bhatnagar in view of Jones.
	Regarding Claims 11 and 19, the claims and their respective limitations have the same technical features as that of Claim 3.  Accordingly, Claims 11 and 19 are rejected under a substantially similar analysis.

Claims 4-8, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatnagar, Jones, in view of Francis (US Pat. App. Pub. No. US 20140012610 A1).
	Regarding Claim 4, Bhatnagar and Jones teach the limitations of Claim 1.
	Bhatnagar and Jones do not teach, but Francis teaches “generating a plurality of sub trips that form the trip, wherein the sub trips require transportation services provided by at least one of the MaaS provider systems” (“…itinerary planning software generates itineraries for itinerary planning requests that include some request parameters, such as, for example, the origin of the journey, the journey destination, the preferred time of departure and/or the preferred time of arrival, etc. The itineraries include one or more journey segments. The journey segments correspond to rides on transit vehicles such as buses and trains, walked passages, taxi rides, etc…” (Francis [0049-0050]), “…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]), “…by processing series (or "builds") of connected network segments and selecting at least one of the builds having a cost that is lowest, wherein cost is determined as a function of at least two factors, itinerary solutions can be arrived at that may be more beneficial or desirable in some circumstances…” (Francis [0043]), and “[a]n itinerary can include some combination of public transportation, walking and road travel by private vehicle or taxi. Nodes are physical locations, such as intersections, bus stops and train stations. Network segments represent means for traveling between the nodes. A network segment is usually one of the following: a set of trips between consecutive stopping points, a walk transfer between vehicles, and the traversal of a street segment, either on foot or by private vehicle (for example, car or taxi)…” (Francis [0042])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Francis with that of Bhatnagar and Jones.  “Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Bhatnagar and Jones function together for allowing for users to input trip requests and match those users with interested parties to bid on such requests (Bhatnagar [Abstract], Jones [Abstract]).  Francis teaches itinerary planning, building that itinerary through segments, and selecting an itinerary (Francis [Abstract]).  It would be within the itineraries can be generally optimized on one or more of time, cost, the amount of walking, the number of vehicle transfers, the timeliness of the arrival, the timeliness of the departure, the number of travel means changes (such as interchanges between buses), etc.” (Francis [0051]).  In instances of building itineraries involving segments, Francis further allows for “processing series (or "builds") of connected network segments and selecting at least one of the builds having a cost that is lowest, wherein cost is determined as a function of at least two factors, itinerary solutions can be arrived at that may be more beneficial or desirable in some circumstances” (Francis [0043]).  As certain travel destinations would foreseeably require different modes of transportation, Francis thus allows for more optimal travel planning.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Bhatnagar further teaches “transmitting the plurality of sub trips to the MaaS provider systems” (“…system receives information on desired rides from a User. In some embodiments of the present invention, the system may receive information from a plurality of individual Users, and/or from a plurality of Communities. The information received by the system may comprise information about the ride itself, including but not limited to pick-up location and/or time, drop-off location and/or time, type or types of acceptable transportation, and other relevant data about the desired ride…” (Bhatnagar [0032])).
	Bhatnagar further teaches “receiving at least one sub trip bid from at least one of the MaaS provider systems for the sub trips; and” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
	Jones further teaches “transmitting the sub trip bid to the MaaS provider systems that did not provide the sub trip bid” (“…process of inviting the driver to bid and suggest pricing involves several considerations… Show the driver their potential for winning a load based on history of similar loads… Provide status information on competitors to encourage bidding, e.g., who is leading the bidding, for how long and at what bid…” (Jones [0264-0269])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see first limitation of this claim for combination analysis.  The rationale to combine is substantially similar to the first limitation, as well as to that of Claim 1.  Jones’ competitive bidding allows for competitive prices between both the users and providers.
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.
	Regarding Claim 12, the claim and its limitations have the same technical features as that of Claim 4.  Accordingly, Claim 12 is rejected under a substantially similar analysis.

	Regarding Claim 5, Bhatnagar, Jones, and Francis teach the limitations of Claim 4.
	Francis further teaches “wherein the sub trips utilize a plurality of modes of transportation from the MaaS provider systems” (“…itinerary planning software generates itineraries for itinerary planning requests that include some request parameters, such as, for example, the origin of the journey, the journey destination, the preferred time of departure and/or the preferred time of arrival, etc. The itineraries include one or more journey segments. The journey segments correspond to rides on transit vehicles such as buses and trains, walked passages, taxi rides, etc…” (Francis [0049-0050])).

	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.
	Regarding Claim 13, the claim and its limitations have the same technical features as that of Claim 5.  Accordingly, Claim 13 is rejected under a substantially similar analysis.

	Regarding Claim 6, Bhatnagar, Jones, and Francis teach the limitations of Claim 5.
	Francis further teaches “generating at least one trip itinerary, ” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]), “…by processing series (or "builds") of connected network segments and selecting at least one of the builds having a cost that is lowest, wherein cost is determined as a function of at least two factors, itinerary solutions can be arrived at that may be more beneficial or desirable in some circumstances…” (Francis [0043]), and “[a]n itinerary can include some combination of public transportation, walking and road travel by private vehicle or taxi. Nodes are physical locations, such as intersections, bus stops and train stations. Network segments represent means for traveling between the nodes. A network segment is usually one of the following: a set of trips between consecutive stopping points, a walk transfer between vehicles, and the traversal of a street segment, either on foot or by private vehicle (for example, car or taxi)…” (Francis [0042])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4) for combination analysis.  The [i]tinerary planning is usually associated with finding solutions that have the shortest duration. However, time may not be the only concern for a typical traveler. Many travelers are willing to compromise on the optimization of time provided that the solutions offer some other benefit. Common benefits include a reduced number of transfers and/or a reduced amount of walking” (Francis [0088]).  These rationales to combine similarly apply to the subsequent limitations taught by Francis.
	Bhatnagar further teaches “generating at least one trip itinerary, wherein the trip itinerary includes at least one sub trip bid for each of the sub trips” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
	Francis further teaches “transmitting the at least one trip itinerary to the user interface on the device” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…input/output interface allows for input to be received from one or more devices, such as a keyboard, a mouse, etc., and enables the CPU to present output to a user via a monitor, a speaker, etc…” (Francis [0047])).
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 7, Bhatnagar, Jones, and Francis teach the limitations of Claim 6.
selecting one of the at least one sub trip bid for each sub trip ” (“…system sends bids and/or matches to a User or a Community. Thereafter, the system receives acceptance or rejection of bids and/or matches. After that, the system notifies the Transportation Provider which had provided a bid of acceptance or rejection of that bid…” (Bhatnagar [0042])).
	Francis further teaches “selecting one of the at least one sub trip bid for each sub trip on a desirability factor” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…factors can include time, different modes of travel and the number of transfers between vehicles…” (Francis [0012])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claims 4 and 6.
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 8, Bhatnagar, Jones, and Francis teach the limitations of Claim 7.
	Francis further teaches “were the desirability factor includes at least one of price of the at least one sub trip bid, trip duration associated with the at least one sub trip bid, number of stops associated with the at least one sub trip bid, and time of trip associated with the at least one sub trip bid” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…factors can include time, different modes of travel and the number of transfers between vehicles…” (Francis [0012])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claims 4 and 6.
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 14, Bhatnagar, Jones, and Francis teach the limitations of Claim 12.
	Francis further teaches “generate at least one trip itinerary, ” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]), “…by processing series (or "builds") of connected network segments and selecting at least one of the builds having a cost that is lowest, wherein cost is determined as a function of at least two factors, itinerary solutions can be arrived at that may be more beneficial or desirable in some circumstances…” (Francis [0043]), and “[a]n itinerary can include some combination of public transportation, walking and road travel by private vehicle or taxi. Nodes are physical locations, such as intersections, bus stops and train stations. Network segments represent means for traveling between the nodes. A network segment is usually one of the following: a set of trips between consecutive stopping points, a walk transfer between vehicles, and the traversal of a street segment, either on foot or by private vehicle (for example, car or taxi)…” (Francis [0042])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4 and 6) for combination 
Bhatnagar further teaches “generate at least one trip itinerary, wherein the trip itinerary includes at least one sub trip bid for each of the sub trips; and” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
Francis further teaches “transmit the at least one trip itinerary to the user interface on the device” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…input/output interface allows for input to be received from one or more devices, such as a keyboard, a mouse, etc., and enables the CPU to present output to a user via a monitor, a speaker, etc…” (Francis [0047])).
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 15, Bhatnagar, Jones, and Francis teach the limitations of Claim 14.
	Bhatnagar further teaches “wherein the back end module further comprises instructions when executed by the one or more processors cause the one or more processors to select one of the at least one sub trip bid for each sub trip ” (“…system sends bids and/or matches to a User or a Community. Thereafter, the system receives acceptance or rejection of bids and/or matches. notifies the Transportation Provider which had provided a bid of acceptance or rejection of that bid…” (Bhatnagar [0042])).
	Francis further teaches “wherein the back end module further comprises instructions when executed by the one or more processors cause the one or more processors to select one of the at least one sub trip bid for each sub trip on a desirability factor” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…factors can include time, different modes of travel and the number of transfers between vehicles…” (Francis [0012])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claims 4 and 6.
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 16, Bhatnagar, Jones, and Francis teach the limitations of Claim 15.
	Francis further teaches “were the desirability factor includes at least one of price of the at least one sub trip bid, trip duration associated with the at least one sub trip bid, number of stops associated with the at least one sub trip bid, and time of trip associated with the at least one sub trip bid” (“…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]) and “…factors can include time, different modes of travel and the number of transfers between vehicles…” (Francis [0012])).

	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.

	Regarding Claim 20, Bhatnagar and Jones teach the limitations of Claim 19.
	Bhatnagar and Jones do not teach, but Francis teaches “generate a plurality of sub trips that form the trip, wherein the sub trips require transportation services provided by at least one of the MaaS provider systems” (“…itinerary planning software generates itineraries for itinerary planning requests that include some request parameters, such as, for example, the origin of the journey, the journey destination, the preferred time of departure and/or the preferred time of arrival, etc. The itineraries include one or more journey segments. The journey segments correspond to rides on transit vehicles such as buses and trains, walked passages, taxi rides, etc…” (Francis [0049-0050]), “…method for itinerary planning, comprising: processing network segments stored in a database to generate builds in response to receiving an itinerary planning request; selecting at least one of said builds having a cost that is lowest, said cost being determined as a function of at least two factors; and outputting said at least one build…” (Francis [0008-0011]), “…by processing series (or "builds") of connected network segments and selecting at least one of the builds having a cost that is lowest, wherein cost is determined as a function of at least two factors, itinerary solutions can be arrived at that may be more beneficial or desirable in some circumstances…” (Francis [0043]), and “[a]n itinerary can include some combination of public transportation, walking and road travel by private vehicle or taxi. Nodes are physical locations, such as intersections, bus stops and train stations. Network segments represent means for traveling between the nodes. A network segment is usually one of the following: a set of trips between consecutive stopping points, a walk transfer between vehicles, and the traversal of a street segment, either on foot or by private vehicle (for example, car or taxi)…” (Francis [0042])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Francis with that of Bhatnagar and Jones.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claim 4.
	Bhatnagar further teaches “transmit the plurality of sub trips to the MaaS provider systems” (“…system receives information on desired rides from a User. In some embodiments of the present invention, the system may receive information from a plurality of individual Users, and/or from a plurality of Communities. The information received by the system may comprise information about the ride itself, including but not limited to pick-up location and/or time, drop-off location and/or time, type or types of acceptable transportation, and other relevant data about the desired ride…” (Bhatnagar [0032])).
Bhatnagar further teaches “receive at least one sub trip bid from at least one of the MaaS provider systems for the sub trips; and” (“…the system shares information on desired rides with a Transportation Provider, and the system shares route information with a User and/or a Community. At a later time, the system receives bids from a plurality of Transportation Providers. The bids relate to the price or prices at which the Transportation Provider is willing to offer service to meet the rides requested by a plurality of Users and/or a plurality of Communities. A Transportation Provider can bid only after it has a ride that it can provide that matches the desired criteria of the user or community requesting the transportation services…” (Bhatnagar [0041])).
	Jones further teaches “transmit the sub trip bid to the MaaS provider systems that did not provide the sub trip bid” (“…process of inviting the driver to bid and suggest pricing involves several considerations… Show the driver their potential for winning a load based on history of similar loads… Provide status information on competitors to encourage bidding, e.g., who is leading the bidding, for how long and at what bid…” (Jones [0264-0269])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Bhatnagar, Jones, and Francis.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claim 4.
	Accordingly, the claimed subject matter is obvious over Bhatnagar, Jones, in view of Francis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070185744 A1: Customized travel guide and itinerary planning, combining segments from multiple travel service providers.
US 20080114629 A1: Matching users and transportation providers.
US 20130218647 A1: Booking transport, based on input user information and trip information, and calculating cost of the transport.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                        

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                                  
April 28, 2021